United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.T., Appellant
and
DEPARTMENT OF DEFENSE, DEFENSE
COMMISSARY AGENCY, San Diego, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 06-1719
Issued: March 12, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 21, 2006 appellant filed a timely appeal from an April 12, 2006 decision of the
Office of Workers’ Compensation Programs denying her emotional condition claim. Under
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained an
emotional condition in the performance of duty.
FACTUAL HISTORY
Appellant, a 47-year-old store manager, filed a Form CA-2, claim for benefits based on a
stress-related condition on June 25, 2005. She stated that she experienced severe abdominal pain
and emotional stress due to a September 27, 2004 letter from her supervisor which she received
on October 10, 2004. The letter pertained to an investigation of alleged improper conduct,
mismanagement and financial liability on appellant’s part. Appellant stated that her stress-

related abdominal condition began on August 21, 2003 when she received a certified letter from
Kitty G. Jolley-Grant, a supervisor. It asserted that appellant owed the United States
Government the sum of $1,459.19, which represented the total cost for government meat which
was not accounted for and considered lost. Appellant contended that the accusation was false
and that she experienced abdominal pain and cramping. She experienced similar abdominal pain
on September 17, 19, 22 and 23, 2003 and also on November 7, 2003. Appellant again sought
medical treatment for this condition. She stopped working on February 15, 2005.
On October 7, 2004 appellant stated that she received a September 27, 2004 letter from
the Defense Commissary Agency informing her that it was reviewing her September 12, 2003
statement which had rebutted the allegations in the employing establishment’s August 21, 2003
letter. She alleged that the September 27, 2004 letter reminded her of the prior false accusations.
Appellant experienced additional stress and abdominal attacks on November 4, 9 and 11, 2004
and January 29 and 31, 2004 and February 2 and 15, 2005, for which she sought treatment. With
regard to the November 4, 2004 incident, appellant stated that she was preparing the meat case
for the arrival of the Vice Admiral, which triggered memories of the letters she received from the
employing establishment in August 2003 and October 2004.
Appellant alleged that she experienced further stress and abdominal pain after receiving a
January 25, 2005 letter from the Defense Commissary Agency. Ms. Jolley-Grant advised her
that, based on a review of her rebuttal statement and investigation of the information contained in
her supporting documents, the employing establishment had approved her challenge to the
proposed adverse action. The employing establishment relieved appellant from financial liability
for the meat loss and suspended any further investigation. Appellant experienced another severe
abdominal attack on January 29, 2005 in reaction to her receipt of this letter.
By letter dated July 27, 2005, the Office advised appellant that she needed to submit
additional factual and medical information in support of her claim. It noted that appellant had a
previously accepted but closed claim for an injury which occurred on August 21, 2003 due to her
receipt of a letter from the Defense Commissary Agency informing her that she was being held
liable for lost meat. The Office asked her to indicate how and why she was affected by her receipt
of the September 27, 2004 letter. The Office also asked appellant to address the January 25, 2005
letter from the employing establishment indicating it was relieving her of financial liability for the
meat loss. The Office requested a comprehensive medical report from her treating physician
describing her symptoms and the medical reasons for her stress-related condition and an opinion
as to whether her claimed emotional condition was causally related to her federal employment.
The Office advised that appellant to submit the additional evidence within 30 days.
In a September 6, 2005 report, Steven Hirsch, Ph.D a clinical psychologist, diagnosed
major depressive disorder, recurrent, severe. He stated that appellant had numerous emotional
problems allegedly related to workplace stress. Dr. Hirsch opined that appellant’s psychological
and cultural make-up predisposed her to psychological disorder. Appellant tended to overreact
to minor problems with physical symptoms such as gastrointestinal distress, as developed after
she received notification that she was being held financially liable to the United States
Government in the amount of $1,459.19. Dr. Hirsch concluded that appellant was totally,
disabled on a psychological basis. Appellant experienced somatic complaints, insomnia and had
difficulty concentrating and focusing. Dr. Hirsch noted that appellant had symptoms of anxiety

2

and depression with frequent headaches and abdominal pain. He opined that she was in need of
additional psychological and pharmacological intervention.
By decision dated September 25, 2005, the Office denied appellant’s claim on the basis
that she failed to establish any compensable factor of employment. The Office accepted as
factual the following allegations, but found that they were not compensable: (a) appellant
received a letter from the employing establishment dated September 27, 2004 informing her that
the employing establishment was reviewing her rebuttal to its August 13, 2003 determination
that she was financially liable to the Federal Government; and (b) she received a January 25,
2005 letter from the employing establishment advising her that, based on its investigation,
financial liability would not be assessed against her. The Office stated that appellant had not
provided any evidence that the employing establishment committed administrative error in
issuing the letters. The Office found that the employing establishment merely advised her that an
investigation was being conducted. The Office further found that the employing establishment
did not commit error in sending appellant the January 25, 2005 letter which exonerated her of
any wrongdoing and relieved her of any financial liability.
By letter dated October 27, 2005, appellant requested a review of the written record.
By decision dated December 12, 2005, an Office hearing representative vacated the
September 25, 2005 decision. The case was remanded for a statement from the employing
establishment in response to appellant’s allegations (pursuant to 20 C.F.R. § 10.1171 and 20
C.F.R. § 10.118).2 The hearing representative stated that, although the Office asked appellant in
its July 27, 2005 letter to provide a copy of her statement to the employing establishment for

1

Section § 10.117 states:
(a) An employer who has reason to disagree with any aspect of the claimant’s report shall submit a
statement to the Office that specifically describes the factual allegation or argument with which it
disagrees and provide evidence or argument to support its position. The employer may include
supporting documents such as witness statements, medical reports or records or any other relevant
information;
(b) Any such statement shall be submitted to the Office with the notice of traumatic injury or death
or within 30 calendar days from the date of notice of occupational disease or death is received
from the claimant. If the employer does not submit a written explanation to support the
disagreement, the Office may accept the claimant’s report of injury as established. The employer
may not use a disagreement with an aspect of the claimant’s report to delay forwarding the claim
to the Office or to compel or induce the claimant to change or withdraw the claim.

2

20 C.F.R. § 10.118(a) states:
(a) The employer is responsible for submitting to the Office all relevant and probative factual and
medical evidence in its possession or which it may acquire through investigation or other means.
Such evidence may be submitted at any time.

3

comment, the employing establishment did not respond. The hearing representative directed the
Office to send a letter directly to the employing establishment asking for its comments.3 He
vacated the September 28, 2005 decision and remanded for a determination on whether the
employing establishment erred by sending appellant the September 27, 2004 letter or with regard
to the other allegations raised by appellant.
By letter dated January 3, 2006, the employing establishment denied appellant’s
allegation that Ms. Jolley-Grant had erred or acted unreasonably sending the September 27, 2004
letter advising her that management was reviewing her rebuttal statement. The letter stated that
“[i]n matters of fiscal responsibility, especially where public funds are potentially impacted,
there is always a secondary review of any initial decision. There was no harmful intent in the
issuance of the memorandum, simply a notification that the matter would be further reviewed
and giving [appellant] the opportunity to comment or submit further documentation.” With
regard to the abdominal pain appellant experienced on April 28, 2005, the employing
establishment stated that she was on medically excused leave at the time and, therefore, not on
official duty.4
By letter dated March 24, 2006, the Office requested additional information from the
employing establishment. It stated:
“Please provide comments from a knowledgeable supervisor on the accuracy of
the following statements provided by appellant relative to this claim:
(1) [Appellant] alleged that, on November 4, 2004, preparing the
meat case for the arrival of the Vice Admiral triggered memories
of the letters that she received in August 2003 and October 2004.
She stated that she was thinking about false accusations when she
tripped and fell on her back. Does your agency have any prior
knowledge regarding this incident? Did [appellant] report her
emotional reaction or the fall, to any supervisor? Please provide
any information your agency may have regarding this incident;
(2) [Appellant] alleged that she received a correspondence from
Ms. Jolley-Grant on January 29, 2005 advising her that she was
relieved of financial liability for the meat loss. She stated that the
letter caused her to suffer another severe abdominal pain attack.
[Appellant] could not believe that it took over a year and a half to
determine that she was not responsible for the meat loss.

3

The hearing representative noted that appellant had previously filed a claim for an emotional condition, File
No. 132091148, in which the Office had asked the employing establishment for comments and the employing
establishment submitted a February 25, 2004 statement essentially admitting that it had erred in finding the claimant
liable.
4

The employing establishment noted that appellant had claimed to have experienced another anxiety/abdominal
attack on February 15, 2005 and ultimately stopped work on March 15, 2005. The letter stated that according to its
own records appellant stopped working on February 15, 2005 and has not returned to work.

4

“Did your agency err or act abusively or unreasonably by issuing the
January 26, 2005 correspondence? Did [appellant] report the abdominal
pain attack to any supervisor? Please provide any information your agency
may have regarding this incident.”
By letter dated March 28, 2006, the employing establishment submitted a supplemental
response as follows:
“In answer to item 1, [appellant] reported this reoccurrence to the Commissary
Officer, Mr. Mack Berry (who is no longer with the Agency).
“In answer to item 2, the [employing establishment] absolutely does not believe
that it erred or acted unreasonably or abusively by issuing the letter for
January 26, 2005. In fact, the employing establishment believed by issuing the
letter, it would serve to relieve [appellant] of much of the stress she allegedly felt
because of the situation.
“In answer to item 3, [appellant] initially reported this occurrence to Mr. Berry
and followed it by submitting a medical excuse from her practitioner and later
submitted an updated ... claim.”
By decision dated April 12, 2006, the Office denied appellant’s claim on the basis that
she failed to establish a compensable factor of employment. The Office accepted the occurrence
of the following events, but found that they were not compensable:
(1) Appellant received a letter from the employing establishment dated
September 27, 2004, informing her of the receipt of her rebuttal to the initial
August 13, 2003 decision holding her financially liable to the Federal
Government;
(2) On November 4, 2004 while appellant was thinking about the accusations, she
tripped and fell on her back. The Office stated that it informed her in its
January 5, 2005 letter that this incident would be considered a separate claim and
that she should file a Form CA-1 notice of traumatic injury for that injury;
(3) Appellant received a letter from Ms. Jolley-Grant on January 29, 2005
advising her that she was relieved of any financial liability for the meat loss. The
letter caused her to suffer another severe abdominal pain attack.
(4) On November 4, 2004 preparing the meat case for the arrival of the Vice
Admiral triggered memories of the letters that she received in August 2003 and
October 2004;
(4) On February 15, 2005 as appellant was preparing the documentation to meet
Ben Ragsac, she was flooded with memories of the letters and overwhelmed by
the false accusations and financial liability charged against her. She then had
severe abdominal pain;

5

(5) On April 28, 2005 appellant went to the Camp Pendleton Commissary so that
she could be ready to return to work on May 9, 2005. While walking to the meat
department, she was flooded with memories and started to get dizzy, a headache,
cramps and shortness of breath.
The Office found that, with regard to all of the incidents described above, the employing
establishment acted reasonably in its administrative capacity and had not erred or committed
abuse. None of the alleged incidents were found compensable factors of employment.
LEGAL PRECEDENT
To establish that an emotional condition was sustained in the performance of duty there
must be factual evidence identifying and corroborating employment factors or incidents alleged
to have caused or contributed to the condition, medical evidence establishing that the employee
has an emotional condition, and rationalized medical opinion establishing that compensable
employment factors are causally related to the claimed emotional condition.5 There must be
evidence that implicated acts of harassment or discrimination did, in fact, occur supported by
specific, substantive, reliable and probative evidence.6
Where the disability results from an emotional reaction to regular or specially assigned
work duties or a requirement imposed by the employment, the disability comes within the
coverage of the Federal Employees’ Compensation Act.7 On the other hand, disability is not
covered where it results from an employee’s fear of a reduction-in-force, frustration from not
being permitted to work in a particular environment or to hold a particular position, or to secure a
promotion. Disabling conditions resulting from an employee’s feeling of job insecurity or the
desire for a different job do not constitute a personal injury sustained while in the performance of
duty within the meaning of the Act.8
ANALYSIS
The Board finds that there is insufficient evidence that the administrative and personnel
actions taken by management were erroneous. Therefore, appellant has not established
compensable factors of employment. An employee’s emotional reaction to an administrative or
personnel matter is not covered under the Act, unless there is evidence that the employing
establishment acted unreasonably.9 In the instant case, appellant has presented no evidence that
the employing establishment acted unreasonably or committed error with regard to the
investigation of missing meat or in advising her of proposed actions and possible liability.

5

See Debbie J. Hobbs, 43 ECAB 135 (1991).

6

See Ruth C. Borden, 43 ECAB 146 (1991).

7

Lillian Cutler, 28 ECAB 125 (1976).

8

Id.

9

See Alfred Arts, 45 ECAB 530, 543-44 (1994).

6

Regarding the September 27, 2004 letter, the employing establishment advised appellant
that it had received and was reviewing her rebuttal to the August 13, 2003 letter. Appellant has
submitted no evidence to establish error or abuse in advising her of the investigation and
consideration of her arguments. The Board has held that investigations are an administrative
function of the employing establishment that do not involve an employee’s regularly or specially
assigned employment duties. They are generally not considered to be employment factors absent
a showing of error or abuse.10 In determining whether the employing establishment erred or
acted abusively, the Board has examined whether the employing establishment acted
reasonably.11 Appellant alleged that Ms. Jolley-Grant erred or acted abusively in conducting an
investigation of the incident in which twice the usual amount of beef was ordered for the
commissary. This resulted in much of the meat going unsold and spoiled and a financial loss of
$1,459.19. Appellant has not shown that the employing establishment’s investigation of this
matter was unreasonable.12 The employing establishment’s September 27, 2004 letter merely
advised her that her rebuttal was being reviewed. Appellant’s reaction to the letter was selfgenerated as no error or abuse is demonstrated by this notification from her supervisor. The
January 25, 2005 employing establishment letter informed appellant that she had been fully
exonerated as a result of the investigation and the matter was closed. Therefore, she was merely
apprised of a positive outcome to the investigation. Any anxiety on her part due to acceptance of
this letter must be considered self-generated. Appellant has not presented sufficient evidence to
establish that the letters constituted error or abuse. The anxiety she experienced at the time of
the November 4, 2004 tripping incident, the January 15, 2005 incident while preparing the
documentation to meet Mr. Ragsac and the April 28, 2005 incident she experienced at the
commissary were also self-generated. Regarding appellant’s allegation that she experienced
stress due to insecurity about maintaining her position, the Board has previously held that a
claimant’s job insecurity, including fear of a reduction-in-force, is not a compensable factor of
employment under the Act.13 As noted the mere fact that personnel actions were later modified
or rescinded does not in and of itself, establish error or abuse.14 Appellant has not established a
compensable employment factor under the Act in this respect.
The Board also finds that appellant failed to submit sufficient evidence to establish that
she was subjected to harassment at the employing establishment.15 Appellant’s allegations
10

Jimmy B. Copeland, 43 ECAB 339, 345 (1991).

11

See Richard J. Dube, 42 ECAB 916, 920 (1991).

12

The fact that the employing establishment ultimately concluded based on this investigation that appellant was
not guilty of any wrongdoing is not compensable. The mere fact that personnel actions were later modified or
rescinded, does not in and of itself, establish error or abuse. Michael Thomas Plante, 44 ECAB 510, 516 (1993). As
noted above, the Office has already apparently accepted a previous claim that appellant filed based on her receipt of
the initial August 2003 letter which advised her that she was potentially financially liable for the meat. No
documentation pertaining to this previous claim is contained in the instant record.
13

See Artice Dotson, 42 ECAB 754, 758 (1990); Allen C. Godfrey, 37 ECAB 334, 337-38 (1986).

14

Michael Thomas Plante, supra note 12.

15

See Joel Parker, Sr., 43 ECAB 220 (1991). (The Board held that a claimant must substantiate allegations of
harassment or discrimination with probative and reliable evidence.)

7

constitute mere perceptions or generally stated assertions of dissatisfaction with her superior at
work which do not support her claim for an emotional disability.16 She has not provided a
description of specific incidents or sufficient supporting evidence to substantiate her allegations
that she was harassed or treated in a harsh, discriminatory manner during the course of the meat
investigation.17 For this reason, the Office properly determined that these incidents constituted
mere perceptions of appellant and were not factually established.
The Board notes that, since appellant has not established a compensable work factor, the
medical evidence will not be considered.18
CONCLUSION
The Board finds that the Office properly found that appellant failed to meet her burden of
proof to establish that she sustained an emotional condition in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the April 12, 2006 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: March 12, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

16

See Curtis Hall, 45 ECAB 316 (1994).

17

See Joel Parker, Sr., supra note 15.

18

See Margaret S. Krzycki, 43 ECAB 496 (1992).

8

